 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                    IN THE UNITED STATES DISTRICT COURT
 9
                                      EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00082 DAD BAM
12                                  Plaintiff,           STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                             v.                        AND ORDER
14   IFEANYI VINCENT NTUKOGU AND KELO                    DATE: March 23, 2020
     WHITE                                               TIME: 1:00 p.m.
15                                                       COURT: Hon. Barbara A. McAuliffe
                                    Defendant.
16

17
             This case is set for status conference on March 23, 2020. On March 17, 2020, this Court issued
18
     General Order 611, which suspends all jury trials in the Eastern District of California scheduled to
19
     commence before May 1, 2020. This General Order was entered to address public health concerns
20
     related to COVID-19.
21
             Although the General Order addresses the district-wide health concern, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
23
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
24
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME             1
       PERIODS UNDER SPEEDY TRIAL ACT
 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

21 for the [event]. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

22 continuance must be “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, hereby stipulate as follows:

26          1.      By previous order, this matter was set for status on March 23, 2020.

27          2.      By this stipulation, defendants now move to continue the status conference until May 26,

28 2020, and to exclude time between March 23, 2020, and May 26, 2020, under Local Code T4.

      STIPULATION REGARDING EXCLUDABLE TIME                2
      PERIODS UNDER SPEEDY TRIAL ACT
 1        3.     The parties agree and stipulate, and request that the Court find the following:

 2               a)       The government has represented that the discovery associated with this case

 3        includes investigative reports and related documents, totaling approximately 6,800 pages. All of

 4        this discovery has been either produced directly to counsel and/or made available for inspection

 5        and copying.

 6               b)       Counsel for defendants desire additional time to consult with their clients,

 7        continue to conduct investigation and research related to the charges and discuss potential

 8        resolutions with their clients, and otherwise prepare for trial. Additionally, defendant Ntukogu

 9        recently obtained additional counsel, Roger Nuttall, who requests additional time to review the

10        discovery in the case.

11               c)       Counsel for defendants believe that failure to grant the above-requested

12        continuance would deny him/her the reasonable time necessary for effective preparation, taking

13        into account the exercise of due diligence.

14               d)       The government does not object to the continuance.

15               e)       In addition to the public health concerns cited by General Order 611 and

16        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17        this case because [use any that apply].

18                    •   The hearing involves counsel with high-risk factors, such as age and medical

19                        conditions; and

20                    •   Counsel or other relevant individuals have been encouraged to telework and

21                        minimize personal contact to the greatest extent possible. It will be difficult to

22                        avoid personal contact should the hearing proceed.

23               f)       Based on the above-stated findings, the ends of justice served by continuing the

24        case as requested outweigh the interest of the public and the defendant in a trial within the

25        original date prescribed by the Speedy Trial Act.

26               g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27        et seq., within which trial must commence, the time period of March 23, 2020 to May 26, 2020,

28        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

     STIPULATION REGARDING EXCLUDABLE TIME              3
     PERIODS UNDER SPEEDY TRIAL ACT
 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8
      Dated: March 18, 2020                                    MCGREGOR W. SCOTT
 9                                                             United States Attorney
10
                                                               /s/ MELANIE L. ALSWORTH
11                                                             MELANIE L. ALSWORTH
                                                               Assistant United States Attorney
12

13    Dated: March 19, 2020                                   /s/ Daniel Bacon
                                                              Daniel Bacon
14
                                                              Roger Nuttall
15                                                            Counsel for Defendant
                                                              IFEANYI VINCENT NTUKOGU
16

17    Dated: March 18, 2020                                   /s/ Roger Bonakdar
                                                              Roger Bonakdar
18                                                            Counsel for Defendant
                                                              KELO WHITE
19

20                                                    ORDER
21
            IT IS SO ORDERED that the Status Conference is continued from March 23, 2020 to May 26, 2020
22
     at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18 U.S.C.§
23
     3161(h)(7)(A), B(iv).
24

25

26 IT IS SO ORDERED.

27      Dated:    March 19, 2020                                 /s/ Barbara   A. McAuliffe         _
28                                                     UNITED STATES MAGISTRATE JUDGE

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
